Title: To James Madison from William Jones, 23 August 1813
From: Jones, William
To: Madison, James


Sir
Navy Department Augt 23d. 1813
I have received a Despatch from Com Chauncey dated the 13th. at Sacketts Harbour where he had that day arrived with the Gen Pike, Oneida, Madison, Gov Tompkins, Conquest, Ontario, Pert, & Lady of the Lake; having left the Fair American and Asp at Niagara.
He would that day take in five weeks provision and sail in the evening in pursuit of the Enemy. The aspect of this Despatch is unfavorable and will be considered more disastrous than it is in reality.
On the morning of the 7th the enemys fleet appeared 6 miles WNW of Niagara River consisting of 2 Ships. 2 Brigs & 2 large Shcooners [sic] Wind at West. Our Squadron immediately weighed and pursued endeavourg to gain the Wind of the enemy who kept aloof and studiously avoided a general action. His vessels in Squadron sailing better than ours. Wind fluctuating and squally.
In the night two of Chaunceys schooners the Hamilton and Scourge were upset in the night in a heavy squall and all but 16 perished. They were two of his best Schrs.
A great deal of maneuvreing continued, ours anxious to engage and the enemy to avoid wind varying in three several instances so as to favor the enemy and throw him to windward in a most extraordinary manner.
At one period they were nearly engaging when the imprudent zeal of the commanders of the schooners Growler and Julia induced them to leave their stations with the hope of more effectually annoying the enemy and were s[e]perated and cut off by the enemy without the possibility of releiving them owing to the dull sailing of some of the schooners of the Squ[a]dron. The Growler & Julia fought the enemys large ships half an hour in a most gallant and desperate manner. The Julia, Sailing Master Trent the oldest S. master in the Service said to be 60 years of age was sunk, said to have gone down with his colours flying. Chauncey still by every possible effort endeavored to bring the enemy to action. Owing to heavy gales and two of the Schooners Fair American and Asp labouring very much he sent them into Niagara for shelter. The enemy nevertheless sedulously avoided Battle and Chauncey seeing no prospect of speedily bringing him to Action and the provisions of our squadron being exhausted (having I presume taken but a small quantity in order to leave room for the troops intended to have been taken onboard for the contemplated expedition against the head of the lake which was diverted by the appearance of the enemys fleet) he bore away for S Harbour. That this expedition has been unfortunate is most true and that it was owing to the loss of the Hamilton and Scourge (by a casualty against which the Commodore could not have guarded) and the imprudent zeal of the Commanders of the Growler and Eagle together with a concurrance of boistrous and changable winds and especially by the dull sailing of the several of the small vessels of the Squadron. Had they been left in port I think ’tis probable an action would have taken place and believing as I do that our real efficient strength is still sufficient to warrant a confidence in success I can have little doubt of victory in that case. Our vessels are undoubtidly much better manned and appointed & Officered with as good men as any in our service. Chauncey has gone out confident of success his officers tis said no less so and if he can bring the enemy to action I still think decisive Victory will be ours at all events not a moment was to be lost and we must sink or swim with the force we now have.
Tis confidently said that the Gen Wolfe was so much damaged by the Growler and Julia as to render it necessary for her to refit. This however is news paper. I find from the same source an article from Erie 13.⟨st?⟩ three day⟨s⟩ latter than Perrys last, that he had gone to Cooperate with Gen Harrison and that the Enemy had taken shelter under Malden and that the new Ship there would not be ready for some time. I am respectfully your Obdt Servt
W Jones
